458 F.2d 514
UNITED STATES of America, Plaintiff-Appellee,v.Jess E. GONZALES, Defendant-Appellant.
No. 71-2530.
United States Court of Appeals,Ninth Circuit.
May 8, 1972.

James H. Quinn (argued), San Diego, Cal., for defendant-appellant.
Lyn I. Goldberg, Asst. U. S. Atty.  (argued), Stephen G. Nelson, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and CURTIS, District Judge.*
PER CURIAM:


1
The judgment of conviction is reversed.


2
We find the few circumstances pointing to the guilt of Gonzales too thin to permit a finding of guilt beyond a reasonable doubt in this narcotics case.


3
Thus, we do not reach the other points raised.



*
 The Honorable Jesse W. Curtis, United States District Judge, Central District of California, sitting by designation